EXHIBIT 10.2
THIRD AMENDMENT TO CREDIT AGREEMENT, U.S. SECURITY AGREEMENT AND
SUBSIDIARIES GUARANTY
          THIS THIRD AMENDMENT TO CREDIT AGREEMENT, U.S. SECURITY AGREEMENT AND
SUBSIDIARIES GUARANTY dated as of July 15, 2011 (this “Third Amendment”), among
Endeavour International Corporation, a Nevada corporation, (“Holdings”),
Endeavour Energy UK Limited, a United Kingdom private limited company (the
“Borrower”), the Subsidiary Guarantors party hereto, the Lenders party hereto
and Cyan Partners, LP, as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.
W I T N E S S E T H:
          WHEREAS, Holdings, the Borrower, the Lenders from time to time party
thereto and the Administrative Agent are parties to the Credit Agreement, dated
as of August 16, 2010, as amended by the First Amendment to Credit Agreement,
U.S. Security Agreement and Subsidiaries Guaranty, dated as of February 3, 2011,
and by the Second Amendment to Credit Agreement, dated as of June 6, 2011 (as
amended, restated, supplemented and/or otherwise modified from time to time, the
“Credit Agreement”);
          WHEREAS, Holdings, the Borrower, the grantors from time to time party
thereto and Cyan Partners, LP, as collateral agent (in such capacity, the
“Collateral Agent”), are parties to the U.S. Security Agreement, dated as of
August 16, 2010 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “U.S. Security Agreement”);
          WHEREAS, the guarantors from time to time party thereto and the
Administrative Agent are parties to the Subsidiaries Guaranty, dated as of
August 16, 2010 (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Subsidiaries Guaranty”);
          WHEREAS, the Credit Agreement provides that, in connection with
(a) the issuance of a Third Party Letter of Credit and/or (b) the entry into any
Hedging Agreement by any Credit Party, the relevant Approved Third Party Credit
Provider will, in each case, be a Secured Creditor pursuant to, and under, the
Security Documents, only if such Approved Third Party Credit Provider becomes a
party to the Intercreditor Agreement;
          WHEREAS, subject to the terms and conditions of this Third Amendment,
Holdings, the Borrower, the Administrative Agent, the Subsidiary Guarantors and
the Required Lenders wish to amend the Credit Agreement, the U.S. Security
Agreement and the Subsidiaries Guaranty as herein provided (the “Credit
Documents Amendment”) including to increase the maximum aggregate amount of the
Incremental Term Loans permitted under Section 2.10 of the Credit Agreement from
$10,000,000 to $85,000,000 (the “Incremental Upsize Amendment”);
          WHEREAS, the Borrower seeks to borrow up to $75,000,000 of Incremental
Term Loans as an increase in the Term Loans pursuant to Section 2.10 of the
Credit Agreement,

 



--------------------------------------------------------------------------------



 



as amended by the Incremental Upsize Amendment, on the terms and conditions set
forth herein (the “Incremental Amendment”); and
          WHEREAS, the Borrower has delivered a notice to the Administrative
Agent requesting the Incremental Term Loans in accordance with Section 2.10 of
the Credit Agreement and the Administrative Agent, the Borrower and the
Incremental Term Loan Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement to provide for the
Incremental Term Loans from the Incremental Term Loan Lenders as set forth
below;
          NOW, THEREFORE, in consideration of the premises, covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
I. Credit Documents Amendment.
          1. The definition of “Intercreditor Agreement” appearing in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Intercreditor Agreement” shall mean an intercreditor agreement, duly executed
and delivered by the Administrative Agent, the Collateral Agent and one or more
Approved Third Party Credit Providers, in form and substance satisfactory to the
Administrative Agent in its sole discretion and providing, inter alia, (i) that
after application to all reasonable costs and expenses incurred by the
Collateral Agent in connection with the Intercreditor Agreement and enforcement
or otherwise under any Security Document, the first $35,000,000 of proceeds from
the enforcement of Collateral shall be applied to discharge obligations owed
under Hedging Agreements with Approved Third Party Credit Providers that have
entered into the Intercreditor Agreement and reimbursement agreements with
respect to Third Party Letters of Credit issued by Approved Third Party Credit
Providers that have entered into the Intercreditor Agreement; provided, that
such $35,000,000 shall be reduced by the aggregate dollar amount of all deposits
of cash or Cash Equivalents made pursuant to Section 8.01(w)(B) (other than any
such deposits that are returned to Holdings or any of its Subsidiaries, as
applicable, without any enforcement action being taken by any Approved Third
Party Credit Provider against such deposits, and which no longer secure any
obligations of any Approved Third Party Credit Provider), and (ii) until the
earlier of (a) the satisfaction in full of all Obligations and (b) the 120th day
after any Approved Third Party Credit Provider provides notice to the Collateral
Agent that an event of default has occurred and is continuing under the
respective Hedging Agreement or reimbursement agreement to which such Approved
Third Party Credit Provider is a party and all outstanding amounts thereunder
are then due and payable in full in accordance with the terms thereof (which
period shall be extended in accordance with the terms of the Intercreditor
Agreement), the Collateral Agent (acting on the instructions of the Required
Lenders) will have the sole power to exercise remedies against the Collateral
and to foreclose upon and dispose of the Collateral; provided, that following
the earlier to occur of the

2



--------------------------------------------------------------------------------



 



events set forth in subclauses (a) and (b) above in this clause (ii), the
Collateral Agent will act on the instruction of such Approved Third Party Credit
Provider with respect to the exercise of such remedies against the Collateral.
2. The definition of “Permitted Junior Debt” appearing in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “$100,000,000” in clause
(h) thereof and inserting “$135,000,000” in lieu thereof.
3. Section 2.10 of the Credit Agreement is hereby amended by deleting the text
“$10,000,000” at the end of third sentence thereof and inserting “$85,000,000”
in lieu thereof.
          4. Section 7.01(g) of the Credit Agreement is hereby amended by
deleting the text “8.04(i)(x)” in clause (i) thereof and inserting “8.04(i)” in
lieu thereof.
          5. Section 8.01(w) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(w) Liens arising (A) from deposits of cash or Cash Equivalents to secure
obligations under the Hess Contracts (or letters of credit supporting such
obligations) or other obligations permitted under Section 8.04(i) so long as the
aggregate amount of such cash and Cash Equivalents so deposited does not exceed
$32,234,880 (it being understood and agreed that the initial utilization of this
basket with respect to cash and Cash Equivalents securing letters of credit
supporting obligations under the Hess Contracts shall be deemed to have been
made on the Effective Date) and (B) up to $10,000,000 in deposits of cash or
Cash Equivalents to secure obligations under Hedging Agreements with Approved
Third Party Credit Providers.
          6. The final paragraph of Section 8.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
In connection with the granting of Liens of the type described in clauses (c),
(f), (g), (i), (q), (r), (v) and (w) of this Section 8.01 by the Borrower of any
of its Subsidiaries, the Collateral Agent shall, to the extent requested by (and
at the expense of) the Borrower, execute appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens (other
than, in the case of a granting of Liens of the type described in clause (w) of
this Section 8.01, a lien release with respect to any account of a Credit Party
party to any English Security Document), in each case in form and substance
satisfactory to the Collateral Agent and solely with respect to the item or
items of equipment or other assets subject to such Liens.
          7. Section 8.04(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(i) Indebtedness of Holdings or any of its Subsidiaries with respect to
(A) Third Party Letters of Credit or (B) performance bonds, surety bonds, appeal

3



--------------------------------------------------------------------------------



 



bonds or customs bonds, or obligations in respect of letters of credit posted in
lieu of, or to secure, any such bonds, required in the ordinary course of
business or in connection with the enforcement of rights or claims of Holdings
or such Subsidiary or in connection with judgments that do not result in a
Default or an Event of Default; provided that (x) the aggregate outstanding
amount of all such Third Party Letters of Credit, performance bonds, surety
bonds, appeal bonds, customs bonds and letters of credit issued in lieu of any
such bonds permitted by this clause (i) shall not at any time exceed $60,000,000
and (y) all Indebtedness under this clause (i) shall be unsecured, except as
permitted under Section 8.01(w) and for security granted pursuant to the
Security Documents in respect of no more than $35,000,000 of outstanding
obligations under Hedging Agreements entered into with and Third Party Letters
of Credit issued by Approved Third Party Credit Providers that are party to the
Intercreditor Agreement; provided, that such $35,000,000 shall be reduced by the
aggregate dollar amount of all deposits of cash or Cash Equivalents made
pursuant to Section 8.01(w)(B) (other than any such deposits that are returned
to Holdings or any of its Subsidiaries, as applicable, without any enforcement
action being taken by any Approved Third Party Credit Provider against such
deposits, and which no longer secure any obligations of any Approved Third Party
Credit Provider).
          8. Section 8.10(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(b) Holdings will not permit the PDP Coverage Ratio as of the last day of any
fiscal quarter ending (i) after the Funding Date and on or prior to December 31,
2011, to be less than 0.25:1.00 and (ii) after December 31, 2011, to be less
than 0.50:1.00.
          9. Clause (iii) of Section 8.12 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
(iii) (A) any agreement evidencing any Permitted Junior Debt; provided that such
encumbrances and restrictions in agreements evidencing Permitted Junior Debt are
on customary and market terms for similar financings and in any event are no
more onerous to Holdings and its Subsidiaries than those encumbrances and
restrictions contained in this Agreement and the other Loan Documents, but only
if such negative pledge or restriction expressly permits Liens for the benefit
of the Administrative Agent and/or the Collateral Agent and the Lenders with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis; and (B) any Hedging Agreement or
reimbursement agreement related to any Third Party Letter of Credit, in each
case with an Approved Third Party Credit Provider that is party to the
Intercreditor Agreement; provided that such encumbrances and restrictions in any
such Hedging Agreements or reimbursement agreements are no more onerous to
Holdings and its Subsidiaries than those encumbrances and restrictions contained
in this Agreement and the other Loan Documents, but only if such negative pledge
or restriction expressly permits Liens for the benefit of the Administrative
Agent and/or the Collateral Agent and the Lenders with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents,

4



--------------------------------------------------------------------------------



 



          10. Section 9 of the Credit Agreement is hereby amended as follows:
(a) deleting the text “or” appearing at the end of Section 9.11;
(b) inserting the text “or” after the semicolon at the end of Section 9.12; and
(c) adding the following Section 9.13 immediately after Section 9.12 thereof:
9.13. Cash and Cash Equivalents with Approved Third Party Credit Providers. The
aggregate amount of cash and Cash Equivalents deposited with Approved Third
Party Credit Providers to secure obligations of Holdings or any of its
Subsidiaries with respect to Third Party Letters of Credit shall exceed 100% of
the actual and contingent liabilities of Holdings and its Subsidiaries pursuant
to reimbursement and similar agreements related to, or otherwise arising in
connection with, such Third Party Letters of Credit; provided that fluctuations
in foreign currency exchange rates shall be disregarded for purposes of
determining whether the aforementioned percentage cap has been exceeded.
          11. The Lenders hereby consent to and approve the issuance of
convertible notes that are issued pursuant to governing documentation having
terms and conditions consistent with the draft Description of Notes marked “V&E
Draft: 7/13/11” provided to the Administrative Agent by Vinson & Elkins LLP on
July 13, 2011 (the “Draft DoN”) and in connection therewith waive any
conflicting provisions contained in clauses (d), (e) and (g) of the definition
of “Permitted Junior Debt” appearing in Section 1.01 of the Credit Agreement or
contained in Section 8.12 of the Credit Agreement, in each case solely to the
extent necessary to permit the issuance of such convertible notes. The Borrower
acknowledges and agrees that such convertible notes, when issued, will be
treated as Permitted Junior Debt for purposes of utilization of the basket in
clause (h) of the definition of “Permitted Junior Debt” appearing in
Section 1.01 of the Credit Agreement. For the avoidance of doubt, any such
convertible notes that include additional covenants or events of default that
are not provided for in the Draft DoN shall be deemed not to have been issued on
terms and conditions consistent with the Draft DoN.
          12. Recital 8 of the U.S. Security Agreement shall be amended by
inserting the following text at the end of the first sentence thereof:
     ; provided that, for purposes of the term “Event of Default”, such term
shall mean any Event of Default under, and as defined in, the Credit Agreement
and shall also include any “event of default” (or similar term, including, in
the case of a Secured Hedging Agreement, a “termination event” with respect to
which a Grantor is a “defaulting party” or “affected party”) under, and as
defined in, any Secured Hedging Agreement or Secured Reimbursement Agreement.

5



--------------------------------------------------------------------------------



 



          13. The final paragraph of Section 2 of the U.S. Security Agreement is
hereby amended and restated in its entirety to read as follows:
     Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the aggregate amount of Secured Obligations of the type
described in clauses (b) and (c) of this Section 2 (collectively, the “Secured
Third Party Credit Obligations”) secured by the Collateral pursuant to this
Agreement and the Collateral (as defined under the respective Security
Documents) pursuant to the other Security Documents shall not at any time exceed
an amount equal to $35,000,000 less the aggregate dollar amount of all deposits
of cash or Cash Equivalents made pursuant to Section 8.01(w)(B) of the Credit
Agreement (other than any such deposits that are returned to Holdings or any of
its Subsidiaries, as applicable, without any enforcement action being taken by
any Approved Third Party Credit Provider against such deposits, and which no
longer secure any obligations of any Approved Third Party Credit Provider) (the
“Secured Third Party Credit Obligations Cap”). No amount of Secured Third Party
Credit Obligations in excess of the Secured Third Party Credit Obligations Cap
shall receive the benefit of the security interests granted pursuant to this
Agreement and in no event shall any proceeds received upon the sale of,
collection from, or other realization upon all or any part of the Collateral (as
defined in this Agreement and the other Security Documents) be applied to the
Secured Third Party Credit Obligations in an amount in excess of the Secured
Third Party Credit Obligations Cap.
          14. The penultimate paragraph of Section 1(a) of the Subsidiaries
Guaranty is hereby amended and restated in its entirety to read as follows:
     Notwithstanding anything to the contrary contained herein or in any other
Credit Document, the aggregate amount of Other Obligations to be included within
the Guaranteed Obligations pursuant to this Guaranty shall not at any time
exceed an amount equal to $35,000,000 less the aggregate dollar amount of all
deposits of cash or Cash Equivalents made pursuant to Section 8.01(w)(B) of the
Credit Agreement (other than any such deposits that are returned to Holdings or
any of its Subsidiaries, as applicable, without any enforcement action being
taken by any Approved Third Party Credit Provider against such deposits, and
which no longer secure any obligations of any Approved Third Party Credit
Provider) (the “Other Obligations Cap”). No amount of Other Obligations in
excess of the Other Obligations Cap shall receive the benefit of this Guaranty
and in no event shall any proceeds received upon collection from or other
realization upon this Guaranty be applied to the Other Obligations in an amount
in excess of the Other Obligations Cap.
II. Incremental Amendment.
          1. Subject to the effectiveness of the Incremental Upsize Amendment,
each lender party hereto providing an Incremental Term Loan Commitment (as
defined below) as indicated on its signature page hereto (each, an “Incremental
Term Loan Lender”) hereby

6



--------------------------------------------------------------------------------



 



severally agrees to provide the Incremental Term Loan Commitment set forth
opposite its name on Annex I attached hereto (for each such Incremental Term
Loan Lender, its “Incremental Term Loan Commitment”). Each Incremental Term Loan
Commitment provided pursuant to this Third Amendment shall be subject to all of
the terms and conditions set forth in the Credit Agreement, including, without
limitation, Section 2.10 thereof. The Incremental Term Loan Lenders, the
Administrative Agent, the Borrower and Holdings agree that each of Section II of
this Third Amendment and Annex I hereto constitute an Incremental Amendment
pursuant to and in accordance with Section 2.10 of the Credit Agreement.
          2. Each Incremental Term Loan Lender, Holdings, the Borrower and the
Administrative Agent acknowledge and agree that the Incremental Term Loan
Commitments provided pursuant to this Third Amendment shall constitute
Incremental Term Loan Commitments specified in Annex I attached hereto and, upon
the incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Term Loans for all purposes of the Credit
Agreement and the other applicable Credit Documents.
          3. Each Incremental Term Loan Lender, Holdings, the Borrower and the
Administrative Agent agree to the terms and conditions set forth on Annex I
hereto in respect of each Incremental Term Loan Commitment provided pursuant to
this Third Amendment.
          4. Pursuant to Section 2.10 of the Credit Agreement, Holdings, the
Borrower and the Administrative Agent hereby amend the Credit Agreement as
follows:
          The table appearing in Section 4.02(a) of the Credit Agreement is
hereby restated in its entirety to reflect the additional amount of Scheduled
Repayments, as set forth on Annex I hereto, due on each Scheduled Repayment Date
resultant from the incurrence of Incremental Term Loans pursuant to the
Incremental Amendment.
          5. Each Incremental Term Loan Lender party to this Third Amendment, to
the extent not already a party to the Credit Agreement as a Lender thereunder,
(i) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein, and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Third Amendment
and to become a Lender under the Credit Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement and the other Credit Documents, (iii)
acknowledges and agrees that no fiduciary or advisory relationship between the
Administrative Agent and any Incremental Term Loan Lender is intended to be or
has been created in respect of any of the transactions contemplated by this
Third Amendment, (iv) acknowledges and agrees that the Administrative Agent, on
the one hand, and each Incremental Term Loan Lender on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, and no Incremental Term Loan Lender relies on, any fiduciary duty on the
Administrative Agent’s part, (v) acknowledges and agrees that each Incremental
Term Loan Lender is capable of evaluating and understanding, and each such
Incremental Term Loan Lender understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Third Amendment,
(vi) acknowledges and agrees that the

7



--------------------------------------------------------------------------------



 



Administrative Agent or any of its Affiliates may have received fees or other
compensation from Holdings or any of its Affiliates in connection with this
Third Amendment which may or may not be publicly disclosed and such fees or
compensation do not affect any Incremental Term Loan Lender’s independent credit
decision to enter into the transactions contemplated by this Third Amendment,
(vii) acknowledges and agrees that notwithstanding that no fiduciary or similar
relationship exists between the Administrative Agent and any Incremental Term
Loan Lender, each such Incremental Term Loan Lender hereby waives, to the
fullest extent permitted by law, any claims it may have against the
Administrative Agent or its Affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Administrative Agent and its
Affiliates shall have no liability (whether direct or indirect) to any
Incremental Term Loan Lender in respect of such a fiduciary duty claim or to any
Person asserting a fiduciary duty claim on behalf of or in right of any
Incremental Term Loan Lender, including any such Incremental Term Loan Lender’s
stockholders, employees or creditors, (viii) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement, the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (ix) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and the other Credit Documents are required to be performed by
it as a Lender.
          6. Upon the occurrence of the Third Amendment Effective Date (as
defined below), each Incremental Term Loan Lender party hereto (i) shall be
obligated to make the Incremental Term Loans provided to be made by it as
provided in this Third Amendment on the terms, and subject to the conditions,
set forth in the Credit Agreement and in this Third Amendment and (ii) to the
extent provided in this Third Amendment, shall have the rights and obligations
of a Lender thereunder and under the other applicable Credit Documents.
          7. The Borrower acknowledges and agrees that (i) it shall be liable
for all Obligations with respect to the Incremental Term Loan Commitments
provided hereby, including, without limitation, all Incremental Term Loans made
pursuant thereto and (ii) all such Obligations (including all such Incremental
Term Loans) shall be entitled to the benefits of the Security Documents and each
Guaranty.
          8. Each Subsidiary Guarantor acknowledges and agrees that all
Obligations with respect to the Incremental Term Loan Commitments provided
hereby and all Incremental Term Loans made pursuant thereto (i) shall be fully
guaranteed pursuant to their respective Guaranties as, and to the extent,
provided therein and in the Credit Agreement and (ii) are fully secured by the
Security Documents and shall be entitled to the benefits of their respective
Security Documents as, and to the extent, provided therein and in the Credit
Agreement.
III. Miscellaneous Provisions.
          1. In order to induce the Lenders (including each Incremental Term
Loan Lender) to enter into this Third Amendment, each of Holdings and the
Borrower hereby represents and warrants that:

8



--------------------------------------------------------------------------------



 



     (i) all of the representations and warranties contained in the Credit
Documents are true and correct in all material respects both before and
immediately after giving effect to each of the Credit Documents Amendment
Effective Date (as defined below) and the Third Amendment Effective Date, with
the same effect as though such representations and warranties had been made on
and as of the Credit Documents Amendment Effective Date or the Third Amendment
Effective Date, as the case may be (it being understood that any representation
or warranty made as of a specific date shall be true and correct in all material
respects as of such specific date);
     (ii) no Default or Event of Default exists before or immediately after
giving effect to the amendments set forth in this Third Amendment, or the
incurrence of Incremental Term Loans, on the Third Amendment Effective Date; and
     (iii) Holdings is in compliance with the covenants set forth in
Sections 8.08 through 8.10, inclusive, of the Credit Agreement on a Pro Forma
Basis for the Test Period ending on March 31, 2011, as more specifically
demonstrated by the calculations set forth on Annex II hereto.
          2. This Third Amendment is limited as specified herein and shall not
constitute a modification, acceptance or waiver of any other provision of the
Credit Documents, all of which other provisions are hereby ratified and
confirmed and are in full force and effect. Each Credit Party party to this
Third Amendment acknowledges and agrees that all Guaranteed Obligations (as
defined in the Subsidiaries Guaranty after giving effect to this Third
Amendment) remain secured by the Security Documents and that the Secured
Creditors remain entitled to the benefits of the Security Documents.
          3. This Third Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered (including by way of facsimile or other
electronic transmission) shall be an original, but all of which shall together
constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrower and the Administrative Agent.
          4. THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS RULES AND PRINCIPLES
THEREUNDER OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
          5. The Credit Documents Amendment, as set forth in Section I, shall
become effective on the date (the “Credit Documents Amendment Effective Date”)
when the Credit Parties and the Required Lenders shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
Patrice Antoine (facsimile number: 212-354-8113 / e-mail address:
pantoine@whitecase.com).

9



--------------------------------------------------------------------------------



 



          6. The Incremental Amendment, as set forth in Section II, shall become
effective immediately after the effectiveness of the Credit Documents Amendment
pursuant to Section III(5) above on the date (the “Third Amendment Effective
Date”) when each of the following conditions shall have been satisfied:
     (i) the Borrower shall have paid (a) to the Administrative Agent all fees
and reasonable and documented out-of-pocket expenses owing to it in connection
with this Third Amendment and shall have reimbursed the Administrative Agent for
all reasonable and documented out-of pocket legal expenses of White & Case LLP,
DLA Piper LLP (US), CMS Cameron McKenna and Nauta Dutilh incurred in connection
with the Credit Agreement (including, without limitation, in connection with
this Third Amendment or the First Amendment) and invoiced on or before the date
hereof and (b) any other fees then due and payable in connection with the
Incremental Amendment;
     (ii) the Borrower, Holdings, each Subsidiary Guarantor, each Incremental
Term Loan Lender and the Administrative Agent shall have signed a counterpart
hereof (whether the same or different counterparts) and shall have delivered
(including by way of facsimile or other electronic transmission) the same to
White & Case LLP, 1155 Avenue of the Americas, New York, NY 10036 Attention:
Patrice Antoine (facsimile number: 212-354-8113 / e-mail address:
pantoine@whitecase.com); and
     (iii) each other condition precedent set forth in Section 6 of Annex I
hereto shall have been satisfied.
          7. From and after each of the Credit Documents Amendment Effective
Date and the Third Amendment Effective Date, all references in each Credit
Document to the “Credit Agreement”, the “U.S. Security Agreement” and the
“Subsidiaries Guaranty” shall be deemed to be references to such documents as
modified hereby on the Credit Documents Amendment Effective Date or the Third
Amendment Effective Date, as the case may be. From and after the Third Amendment
Effective Date, (i) the Incremental Term Loans shall constitute “Incremental
Term Loans” and “Term Loans” as defined in the Credit Agreement; and (ii) each
Incremental Term Loan Lender shall constitute a “Lender” as defined in the
Credit Agreement.
          8. After the execution and delivery to the Administrative Agent of a
fully executed copy of this Third Amendment by the parties hereto, this Third
Amendment may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Credit Documents
pursuant to Section 13.12 of the Credit Agreement.
          9. The Credit Parties and the Collateral Agent agree to execute and
deliver (i) such amendments, supplements and/or other modifications to the
English Security Documents, (ii) new Security Documents that cover assets
substantially similar to those covered by the Scottish Security together with
relative notices, and (iii) new Security Documents that cover assets
substantially similar to those covered by the Dutch Pledge Agreements, in each
case as the Collateral Agent may require in connection with the Incremental
Upsize Amendment and to secure the Incremental Term Loans.

10



--------------------------------------------------------------------------------



 



     The Lenders (including the Incremental Term Loan Lenders) hereby authorize
the Collateral Agent to execute and deliver the aforementioned amendments,
supplements and/or other modifications and any aforementioned new Security
Documents and take any other action (including, without limitation, such actions
and steps described in Section 7.12(b) of the Credit Agreement) with respect to
any Collateral and Security Documents as the Collateral Agent may deem necessary
in connection with the Incremental Upsize Amendment and the incurrence of
Incremental Term Loans. All actions and steps described in this paragraph shall
be at Holdings’ and the Borrower’s expense.
* * *

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

            ENDEAVOUR INTERNATIONAL CORPORATION
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR ENERGY UK LIMITED
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Authorized Signatory     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR OPERATING CORPORATION, as a Subsidiary Guarantor
      By:   /s/ William L. Transier         Name:   William L. Transier       
Title:   Chief Executive Officer, President and Director     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR ENERGY NORTH SEA LLC, as a
Subsidiary Guarantor
      By:   /s/ Catherine Stubbs         Name:   Catherine Stubbs       
Title:   Manager     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR ENERGY NORTH SEA L.P., as a Subsidiary Guarantor

By: Endeavour Energy North Sea LLC, its general
partner
      By:   /s/ Catherine Stubbs         Name:   Catherine Stubbs       
Title:   Manager     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR ENERGY NEW VENTURES INC.,
as a Subsidiary Guarantor
      By:   /s/ William L. Transier         Name:   William L. Transier       
Title:   President and Director     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            END MANAGEMENT COMPANY, as a
Subsidiary Guarantor
      By:   /s/ William L. Transier         Name:   William L. Transier       
Title:   President and Director     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR INTERNATIONAL HOLDING
B.V., as a Subsidiary Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Managing Director A     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            ENDEAVOUR ENERGY NETHERLANDS B.V.,
as a Subsidiary Guarantor
      By:   /s/ J. Michael Kirksey         Name:   J. Michael Kirksey       
Title:   Managing Director A     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



            CYAN PARTNERS, LP, as Administrative Agent,
      as a Lender and as an Incremental Term Loan
      Lender
      By:   /s/ Jonathan Tunis         Name:   Jonathan Tunis        Title:  
Authorized Signatory     

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



                  CRESCENT 1, L.P. as a Lender and as an Incremental Term Loan
Lender    
 
                By: CYRUS CAPITAL PARTNERS, L.P. as Investment Manager    
 
           
 
  By:   /s/ David Milich    
 
                Name: David Milich         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



            CYAN PI INVESTMENTS, LP, as an Incremental Term Loan Lender      
By:   /s/ Ashok Nayyan       Name: Ashok Nayyan      Title: Authorized
Signatory     

 



--------------------------------------------------------------------------------



 



                  CYR FUND L.P. as a Lender and as an Incremental Term Loan
Lender    
 
                By: CYRUS CAPITAL PARTNERS, L.P. as Investment Manager    
 
           
 
  By:   /s/ David Milich    
 
                Name: David Milich         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  CYRUS EUROPE FUND, L.P. as a Lender and as an Incremental Term
Loan Lender    
 
                By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager    
 
           
 
  By:   /s/ David Milich    
 
                Name: David Milich         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  CYRUS OPPORTUNITIES FUND II, L.P., as a Lender and as an
Incremental Term Loan Lender    
 
                By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager    
 
           
 
  By:   /s/ David Milich    
 
           
 
  Name:   David Milich    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  CYRUS SELECT OPPORTUNITIES FUND, L.P. as an Incremental Term
Loan Lender    
 
                By: CYRUS CAPITAL PARTNERS, L.P., as Investment Manager    
 
           
 
  By:   /s/ David Milich    
 
                Name: David Milich         Title: Authorized Signatory    

 



--------------------------------------------------------------------------------



 



            DODER TRUST LIMITED (as Trustee for the Bat Hanadiv Foundation No
3), as a Lender
      By:   /s/ Jozef C. Hendricks       Name: Jozef C. Hendricks      Title:
Director     

 



--------------------------------------------------------------------------------



 



            DODER TRUST LIMITED (as Trustee for the Jader Trust No 4),as a
Lender
      By:   /s/ Jozef Hendricks       Name: Jozef Hendricks      Title:
Director     

 



--------------------------------------------------------------------------------



 



                  HELIOS CORPORATE LLC, as a Lender and as an Incremental Term
Loan Lender    
 
           
 
  By:
Name:   /s/ Joshua Nadell
 
Joshua Nadell    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  JGB CAPITAL OFFSHORE LTD., as a Lender and as an Incremental
Term Loan Lender    
 
           
 
  By:
Name:   /s/ Brett Cohen
 
Brett Cohen    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  JGB CAPITAL LP., as a Lender and as an Incremental Term Loan
Lender    
 
           
 
  By:
Name:   /s/ Brett Cohen
 
Brett Cohen    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  JGB PARTNERS LP, as an Incremental Term Loan Lender    
 
           
 
  By:
Name:
Title:   /s/ Brett Cohen
 
Brett Cohen
Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  RIVER BIRCH MASTER FUND L.P., as a Lender and as an
Incremental Term Loan Lender    
 
           
 
  By:
Name:   /s/ Alex Kirk
 
Alex Kirk    
 
  Title:   Managing Member    

 



--------------------------------------------------------------------------------



 



                  SAMC LLC., as a Lender and as an Incremental Term Loan Lender
   
 
           
 
  By:
Name:   /s/ Brett Cohen
 
Brett Cohen    
 
  Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



                  STEELHEAD NAVIGATOR MASTER L.P., as a Lender and as an
Incremental Term Loan Lender    
 
           
 
  By:   STEELHEAD PARTNERS, LLC, its    
 
      Investment Manager    
 
           
 
  By:
Name:   /s/ Grant Hulse
 
Grant Hulse    
 
  Title:   Director of Finance and Operations    

 